*721
ORDER

BRYSON, Circuit Judge.
It appears that Alfonso T. Javier’s appeal should be transferred.
The certified list of docket entries of the United States District Court for the District of Columbia reflects that the judgment affirming the Commissioner of Social Security’s decision was entered on June 9, 2002. Within 60 days, on July 19, 2002, Javier filed a motion for reconsideration or, in the alternative, “for formal appeal.” The district court initially denied the motion. Later, on January 13, 2003, the district court vacated that part of its order that denied the motion for formal appeal and directed the clerk to docket Javier’s July 19, 2002 submission as a notice of appeal. It appears, however, that the clerk did not transmit that appeal to the United States Court of Appeals for the District of Columbia Circuit. Recently, Javier filed another notice of appeal directed to this court, which the district court clerk transmitted to us.
Because it appears that Javier timely appealed the district court’s June 9, 2002 judgment on July 19, 2002 and because we lack jurisdiction to review this social security benefits case,* we deem transfer to the District of Columbia Circuit to be appropriate. 28 U.S.C.' § 1631.
Accordingly,
IT IS ORDERED THAT:
The appeal is transferred to the District of Columbia Circuit.

 Because the Federal Circuit is a court of limited appellate jurisdiction, see 28 U.S.C. § 1295, the proper court of appeals for this appeal is the United States Court of Appeals for the District of Columbia Circuit.